This is an appeal jointly prosecuted by Carl Burton and J.M. Harris from the county court of Tulsa county, wherein the said plaintiffs in error were each convicted of the crime of unlawful possession of intoxicating liquors and their punishment fixed at the respective fines and imprisonments as above stated. No brief has been filed, nor oral argument presented to this court in behalf of either of said plaintiffs in error. The cause was submitted on a motion of the Attorney General to affirm the judgments for failure to diligently prosecute the appeals.
The record has been examined, and the conclusion is reached that the evidence against each defendant is sufficient to support the convictions; no defense being interposed in the trial court. The instructions given cover the law of the case, and are fair and impartial. The rulings of the trial court on the admission of evidence was favorable to the defendants, and no error is apparent that would authorize this court to reverse the judgments of conviction, and the same are, accordingly, affirmed. *Page 610